Motion for an order correcting the judgment of the Court of Appeals in this action so that the same shall conform to the decision and the mandate of the Supreme Court of the United States and for an order reversing the judgment of conviction against the above-named appellant, with costs, etc., granted. Remittitur amended to provide that the judgment of conviction is reversed, the fine remitted and the information dismissed. (SeeMabee v. White Plains Pub. Co., 296 N.Y. 527.)
All concur, except FULD, J., taking no part.